COURT OF APPEALS OF VIRGINIA


Present: Judges Willis, Annunziata and Bumgardner
Argued at Alexandria, Virginia


SAMMY D. SULEIMAN
                                               OPINION BY
v.   Record No. 3130-96-4              JUDGE ROSEMARIE ANNUNZIATA
                                            FEBRUARY 3, 1998
COMMONWEALTH OF VIRGINIA


             FROM THE CIRCUIT COURT OF FAIRFAX COUNTY
                      Jane Marum Roush, Judge
           William B. Reichhardt (Elizabeth D. Teare;
           William B. Reichhardt & Associates; Surovell,
           Jackson, Colten & Dugan, P.C., on briefs),
           for appellant.

           John K. Byrum, Jr., Assistant Attorney
           General (Richard Cullen, Attorney General;
           Marla Graff Decker, Assistant Attorney
           General, on brief), for appellee.



     Sammy D. Suleiman (appellant), a juvenile, appeals the

sentence imposed by the circuit court after his conviction for

robbery.   He contends the court did not sentence him in

accordance with the requirements of Code § 16.1-285.1, which

govern the sentencing of serious juvenile offenders.    Finding no

error, we affirm.

     This case is before us on an agreed statement of facts.

Appellant and two codefendants robbed a 7-11 store in Fairfax

County after evaluating various commercial establishments to

determine which to rob.    One of appellant's codefendants went

into the store, brandished a handgun at the 7-11 cashier, and

demanded money.   Appellant entered the store and told the cashier

to do as his codefendant instructed.   Appellant then removed cash
and cigarettes from the countertop.    Appellant and his

codefendants were arrested approximately five minutes after the

robbery as they attempted to flee from the 7-11.    After his

arrest, appellant admitted that he had participated in the

robbery and stated that the robbery was his idea.

     The Commonwealth filed a petition against appellant in the

juvenile and domestic relations district court on March 25, 1996,

alleging that he robbed a 7-11 store in Fairfax, Virginia, on

March 24, 1996.   The Commonwealth sought to try appellant as an

adult, but the juvenile court declined to release its

jurisdiction over the case to the circuit court.    Appellant

entered a plea of nolo contendere and filed an appeal to the

circuit court.    At trial, contrary to his earlier admissions,

appellant maintained that he did not know that a robbery was in

progress as he entered the store.     One of appellant's

codefendants testified that appellant was the "mastermind" behind

the robbery.   The codefendant also testified that two weeks

earlier he and appellant had stolen the weapons used in the

robbery from a Walmart.   A jury convicted appellant of robbery.

     At a sentencing hearing on November 22, 1996, the trial

court received and reviewed a court report from the probation

office.   In the court report, a probation officer recited details

of the robbery taken from the police report and stated that the

7-11 clerk had been in fear of being seriously injured or killed

during the robbery while "the defendants were making demands."



                                  2
The probation officer also reported that appellant had one prior

arrest for assault, which had been continued and dismissed

following a period of supervised probation and community service.

In an interview with probation officials, appellant denied the

assault.

     Appellant's former probation officer reported "very minimal

concerns" with appellant and his family during appellant's period

of probation.   The report described as generally good appellant's

family, neighborhood, and school experiences.   The probation

officer explained that, although appellant "was in relatively

good standing" at his school, he had received three in-school

suspensions for disciplinary violations, such as skipping class

or disobeying teachers.   The report described appellant as "being

very immature, impulsive, and easily influenced by other peers."
      The probation officer concluded as follows:
          It has become evident to this reporter that
          Sammy David Suleiman has failed to accept
          responsibility for his actions on the night
          in question, and has continued to minimize
          his involvement in this crime. Furthermore,
          it is the feeling of this officer that Sammy
          Suleiman does not understand the seriousness
          of this type of criminal behavior, nor has he
          shown an appropriate amount of remorse for
          his actions.


The probation officer recommended that appellant be committed to

the Department of Juvenile Justice until his twenty-first

birthday.

     In support of his argument that he was amenable to treatment




                                 3
through non-incarceration juvenile programs, appellant presented

the testimony of Dr. Christopher Lane, a clinical psychologist,

who testified that appellant was remorseful and amenable to

treatment as an outpatient.   Dr. Lane testified that appellant's

five month incarceration would act as a deterrent to further

criminal activity and that further incarceration would not be

helpful and would interfere with appellant's ongoing treatment.

     Appellant also presented testimony from his school guidance

counselor to establish that appellant had performed well in

school and could return to school if allowed by the court.
A petition signed by members of appellant's community was

introduced.   The petition stated that the signatories had no

concern for the safety of the community if appellant were

released.   Finally, appellant presented evidence that he had

responded well to electronic monitoring and probation and that he

had successfully held a job while on probation.

     In sentencing appellant, the trial court stated as follows:
          In consideration, the Court found that the
          Defendant comes within the purview of the
          Juvenile and Domestic Relations District
          Court Law of the 1950 Code of Virginia, as
          amended, pursuant to § 16.1-285.1. The Court
          considered, among other factors, that the
          juvenile is fourteen (14) years of age or
          older and that the commitment under this
          section is necessary to meet the
          rehabilitative needs of the juvenile and
          would best serve the interests of the
          community; and that the felony offense is
          punishable by a term of confinement of
          greater than twenty years if the felony was
          committed by an adult.




                                 4
     The court remanded appellant to the Department of Juvenile

Justice for a period of four years and six months, not to exceed

his twenty-first birthday.   The trial court denied appellant's

motion for reconsideration of his sentence in which he alleged

that the trial court had not made the required statutory

findings.

     On appeal, appellant contends the trial court erred when it

failed to determine that appellant was not a proper person to

receive treatment through juvenile programs other than

incarceration.   Appellant also argues that no evidence supports

the trial court's determination, if in fact one was made.
     The proper interpretation of Code § 16.1-285.1 is a question

of first impression for this Court.   "Principles of statutory

construction mandate that we 'give effect to the legislative

intent.'    While penal statutes must be strictly construed against

the Commonwealth, '[t]he plain, obvious, and rational meaning of

a statute is always preferred to any curious, narrow or strained

construction . . . ."    Newton v. Commonwealth, 21 Va. App. 86,

89, 462 S.E.2d 117, 119 (1995).

     Code § 16.1-285.1 provides that a serious juvenile offender

may be committed to the custody of the Department of Juvenile

Justice for a period of seven years or until the juvenile's

twenty-first birthday, whichever occurs first.   Generally, "when

the maximum punishment is prescribed by statute, 'and the

sentence [imposed] does not exceed that maximum, the sentence



                                  5
will not be overturned as being an abuse of discretion.'"

Valentine v. Commonwealth, 18 Va. App. 334, 339, 443 S.E.2d 445,

448 (1994) (quoting Abdo v. Commonwealth, 218 Va. 473, 479, 237
S.E.2d 900, 903 (1977)).

     As appellant contends, however, Code § 16.1-285.1 requires

the trial court to make certain findings prior to sentencing a

juvenile as a serious offender.   Code § 16.1-285.1(A) allows a

circuit court to commit a juvenile as a serious offender
          [i]n the case of a juvenile fourteen years of
          age or older who has been found guilty of an
          offense which would be a felony if committed
          by an adult, and . . . (iii) the felony
          offense is punishable by a term of
          confinement of greater than twenty years if
          the felony was committed by an adult, . . .
          and the circuit court . . . finds that
          commitment under this section is necessary to
          meet the rehabilitative needs of the juvenile
          and would serve the best interests of the
          community . . . .

     Prior to committing the juvenile as a serious offender, the

court must consider the age of the juvenile, the "seriousness and

number of the present offenses," the "previous history of the

juvenile," and the "Department's estimated length of stay."    Code

§ 16.1-285.1(B).   In addition, the court's "commitment order must

be supported by a determination that the interests of the

juvenile and community require that the juvenile be placed under

legal restraint or discipline and that the juvenile is not a

proper person to receive treatment or rehabilitation through

other juvenile programs or facilities."   Id.




                                  6
         We find that the court's written findings in this case

satisfy the requirements of the statute and constitute evidence

that the court made the required determination that the appellant

"is not a proper person to receive treatment or rehabilitation

through other juvenile programs or facilities."    Code

§ 16.1-285.1(B). 1

        The findings in the court's order track the findings

required under Code § 16.1-285.1(A):    appellant is fourteen years

of age or older, his commitment is necessary to meet his

rehabilitation needs and best serve the interests of the

community, and appellant's felony offense would be punishable by

incarceration for more than twenty years if committed by an

adult.    While the court's order does not explicitly address the

question of whether appellant is a proper person to receive

treatment through other programs, it states that "commitment

under this section is necessary to meet the rehabilitative needs

of the juvenile."    We find that this statement reflects the

court's implicit determination that appellant is not a proper

person for non-incarceration juvenile treatment.    If commitment


    1
     To the extent appellant's argument encompasses a claimed
requirement that the court must make detailed findings in
writing, we disagree, provided the record discloses that all the
statutory factors have been considered and the required
determination has been made. While making the required
determination and findings in writing may agreeably be a sound
practice, it is apparent from the language of the statute that
Code § 16.1-285.1(B) does not require that the determination be
in written form.




                                   7
is "necessary" to meet appellant's rehabilitative needs, other,

less intrusive means of treatment will not fulfill his needs,

and, therefore, he is not a proper person for the "other

programs" to which the statute refers.

     Appellant's second contention, that the evidence does not

support the court's findings, is fundamentally a question of the

sufficiency of the evidence.   We are required to view the

evidence in the light most favorable to the Commonwealth.    Cotton
v. Commonwealth, 20 Va. App. 596, 597, 459 S.E.2d 527, 528 (1995)

(en banc) (citing Josephs v. Commonwealth, 10 Va. App. 87, 99,

390 S.E.2d 491, 497 (1990) (en banc)).   Furthermore, whether

appellant was a proper person to receive treatment or

rehabilitation through non-incarceration programs is a question

of fact, and we may not reverse a court's finding of fact unless

it "'is plainly wrong or without evidence to support it.'"      Id.

(quoting Josephs, 10 Va. App. at 99, 390 S.E.2d at 497).

     The evidence supports the court's findings of fact.

Appellant was convicted of robbery.   The court heard evidence

that appellant was the "mastermind" behind the robbery and stole

the weapons used in the crime.   These circumstances establish

that appellant was directly responsible for his crime.

     The Commonwealth also presented substantial evidence that

appellant and his parents had not accepted responsibility for

appellant's acts.   At trial, appellant denied his earlier

admission of guilt.   In an interview with the probation office,



                                 8
he denied his earlier assault and did not show remorse for his

crime.   The court received evidence that appellant's parents did

not hold him fully accountable for his crime but instead blamed

appellant's diabetes.   While appellant presented a petition from

members of his community, the petition does not reflect that the

signatories were aware of the nature of appellant's crime.     Dr.

Lane testified that appellant was remorseful, but the trial court

had the discretion to weigh conflicting testimony and conclude

that appellant did not appreciate the seriousness of his acts

and, thus, was not likely to benefit from treatment alternatives

short of incarceration.   See Davison v. Commonwealth, 18 Va. App.
496, 502, 445 S.E.2d 683, 687 (1994) (citing Bridgeman v.

Commonwealth, 3 Va. App. 523, 528, 351 S.E.2d 598, 601-02

(1986)).

     Finding that the court's order rested on a determination

that appellant was not a proper person for non-incarceration

juvenile programs and that its sentencing decision was not

plainly wrong or unsupported by the evidence, we affirm the

conviction.
                                                   Affirmed.




                                 9